Exhibit 10.20

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

OF

MARTIN P. GALVAN

 

This Amended and Restated Employment Agreement of Martin P. Galvan (“Agreement”)
is entered into as of this 31st day of December, 2012 (“Effective Date”) between
Lannett Company, Inc. (“Company”) and Martin P. Galvan (“Executive”).

 

RECITALS

 

WHEREAS, Company wishes to employ Executive as its Vice President of Finance,
Chief Financial Officer and Treasurer.  Executive wishes to accept such
employment under the terms and conditions set forth in this Agreement.

 

WHEREAS, Executive has been employed by Company pursuant to an Employment
Agreement dated August 8, 2011 (the “Prior Agreement”), which Executive and
Company now wish to amend and restate in its entirety.

 

NOW, THEREFORE, Executive and Company, in consideration of the mutual covenants
and agreements hereinafter set forth, agree as follows:

 

1.              Employment.

 

Company hereby employs Executive as its Vice President of Finance, Chief
Financial Officer and Treasurer; and Executive accepts such employment.

 

2.              Term.

 

The term of employment under this Agreement shall commence on the Effective Date
and shall continue, unless otherwise terminated earlier under Section 8, for one
year (the “Original Term”).  The term of employment hereunder shall thereafter
be automatically extended for an unlimited number of additional one-year periods
(each, an “Additional Term”; the Original Term and any Additional Terms
collectively, the “Term”) unless either party gives 90 days’ written notice to
the other (a “Non-Renewal Notice”) that such party is electing not to so extend
the Term.  Notwithstanding the foregoing, the Term may be earlier terminated in
strict accordance with the provisions of Section 8.  Non-extension of this
Agreement pursuant to this Section through the delivery of a Non-Renewal Notice
shall constitute termination without Cause pursuant to Section 8(b)(iv) and
entitle Executive to receive the Severance Pay (as defined in Section 9(b)).

 

3.              Duties.

 

Executive shall devote his full-time efforts to the proper and faithful
performance of all duties customarily discharged by a Vice President of Finance,
Chief Financial Officer and Treasurer for a company doing the type of business
engaged in by Company and any additional duties

 

--------------------------------------------------------------------------------


 

assigned to him from time to time by the President and Chief Executive Officer
and/or the Board of Directors of Company. Executive shall report directly to the
President and CEO of Company. Executive agrees to use his best efforts and
comply with all fiduciary and professional standards in the performance of his
duties hereunder. Executive shall provide services to any subsidiary or
affiliate of Company without additional compensation and benefits beyond those
set forth in this Agreement, and any compensation and benefits provided to
Executive for such services shall be a credit with regard to amounts due from
Company under this Agreement. Executive represents and warrants to Company that,
at all times prior to the Effective Date when he has served as its Vice
President of Finance, Chief Financial Officer and Treasurer of Company and at
all times during the Term, he has either fulfilled or will fulfill his duty of
loyalty to Company; and he has either acted or will act in the best interests of
Company’s shareholders.

 

4.              Base Salary.

 

Executive shall be paid a base salary of Two Hundred Seventy Five Thousand
Dollars and no cents ($275,000.00) per annum for the Term, payable, less
applicable withholdings, in proportional monthly payments or more frequently in
accordance with Company’s regular practice. Salary for a portion of any period
will be prorated. The Compensation Committee of the Board of Directors and the
President and CEO will conduct an annual performance review of Executive and, as
part of such review, will consider adjustments to the base salary set forth
herein based on the performance of both Executive and Company.

 

5.              Annual Bonus.

 

Executive shall be eligible to participate in the Annual Discretionary Income
Plan (the “ADIP”) administered by the Compensation Committee, or any successor
annual bonus plan or arrangement generally made available to the executive
officers of Company.  The ADIP shall provide Executive with a target bonus
opportunity for each fiscal year of Company (i.e., July 1 to June 30),
regardless of whether or not a bonus is declared for any fiscal year.  In the
event Executive is entitled to an annual bonus as provided by this Section 5,
Company shall pay the cash portion of such annual bonus in a single lump sum no
later than the earlier of: (a) the date required under the ADIP or any successor
annual bonus plan; or (b) sixty (60) days following the date Executive’s right
to the annual bonus ceases to be subject to a substantial risk of forfeiture, as
defined by Treasury Regulation Section 1.409A-1(d)(1), with the exact date of
payment to be determined by Company in its sole and absolute discretion.

 

6.              Benefits.

 

During the Term, Executive shall have the following benefits:

 

a)             Executive may participate in all Company sponsored stock option
plans, retirement plans, 401(k) plans, life insurance plans, medical insurance
plans, disability insurance plans, executive stock ownership plans and such
other benefit plans generally available from time to time to other executive
employees of Company for which he qualifies under the terms of the plans.
Executive’s

 

2

--------------------------------------------------------------------------------


 

participation in and benefits under any benefit plan shall be on the terms and
subject to the conditions specified in such plan.

 

b)             An annualized automobile allowance of $10,800 will be provided
and will be paid on a bi-weekly basis as part of the regular payroll, subject to
applicable tax withholdings and other payroll deductions

 

c)          Personal time off (PTO) granted to Executive in accordance with
Company’s published PTO policy generally afforded to salaried management
employees.

 

7.              Reimbursement of Expenses.

 

Company will reimburse Executive for the reasonable and necessary expenses
incurred by him in the performance of his duties under this Agreement in
accordance with Company’s expense reimbursement policy in effect from time to
time, and upon receipt of appropriate documentation.  Notwithstanding any
provision of this Agreement, (a) the amount of expense eligible for
reimbursement during one calendar year will not affect the expenses eligible for
reimbursement, in any other calendar year; (b) reimbursement of expenses for a
given calendar year will be made in accordance with Company’s expense
reimbursement policy, but in any event on or before the last day of the
immediately following calendar year; and (c) the right to reimbursement is not
subject to liquidation or exchange for another benefit.

 

8.              Termination of Employment.

 

a)             Executive’s Termination of Employment with Company, for any
reason and irrespective as to whether initiated by Executive or Company, shall
be considered a contemporaneous resignation by Executive from the position of
Company’s Vice President of Finance, Chief Financial Officer and Treasurer, and
shall be deemed a termination from employment with all entities related to
Company.

 

b)             Executive’s employment will terminate upon the occurrence of a
“Separation from Service,” with the date of the Separation from Service being
referred to as the “Termination Date.”  For purposes of this Agreement, the term
“Separation from Service” means death, retirement, or Termination of Employment
of Executive and the term “Termination of Employment” means that, as of a given
date, Executive and Company reasonably anticipate that no further services will
be performed after such date or that the level of bona fide services Executive
will perform after such date would permanently decrease to no more than 20% of
the average level of bona fide services performed over the immediately preceding
thirty-six (36) month period (or the full period of services to Company if
Executive has been providing services to the Employer for less than thirty-six
(36) months).  For avoidance of doubt, a Termination of Employment will include
any event described as follows:

 

i.                                          Death.  In the event of Executive’s
death, Executive’s employment hereunder shall automatically terminate on the
date of death.

 

3

--------------------------------------------------------------------------------


 

ii.                                       Termination for Disability.  To the
extent permitted by law, in the event of Executive’s Disability, Company may
terminate Executive’s employment hereunder by giving at least thirty (30) days
prior written notice to Executive.  For purposes of this Section 8(b)(ii), the
Termination Date shall be the thirtieth (30th) day after the date the notice is
given to Executive.  The term “Disability” shall mean the inability of
Executive, due to injury, illness, disease or bodily or mental infirmity to
engage in the performance of his material duties of employment with Company as
contemplated by Section 3 herein for (i) any period of ninety (90) consecutive
days or (ii) a period of one hundred fifty days (150) in any consecutive twelve
(12) months, provided that if Executive returns to work in the consecutive
twelve (12) month period for a period of less than ten (10) consecutive business
days in duration, such return to work shall not be deemed to interfere with a
determination of consecutive absent days if the reason for absence before and
after the interim return are the same.  Benefits to which Executive is entitled
under any disability policy or plan provided by Company shall reduce the base
salary paid to Executive during any period of Disability on a dollar-for-dollar
basis.

 

iii.                                    Termination for Cause.  Company may
terminate Executive’s employment hereunder for Cause by giving written notice of
termination to Executive.  For purposes of this Section 8(b)(iii), the
Termination Date shall be the date on which such notice is given.  The term
“Cause” shall consist of any of the following:

 

(A)                               Executive’s willful commission of an act
constituting fraud, embezzlement, breach of any fiduciary duty owed to Company
or its stockholders or other material dishonesty with respect to Company;

 

(B)                               Gross negligence or willful misconduct in the
performance of Executive’s duties;

 

(C)                               Willful or reckless conduct of Executive which
has an adverse impact (economic or otherwise) on Company;

 

(D)                               Executive’s willful violation of any law,
rule or regulation relating to the operation of Company or any of its
subsidiaries or affiliates;

 

(E)                                Failure to perform Executive’s duties or
failure to follow any written policy or directive of the President and Chief
Executive Officer consistent with such duties which is not remedied by Executive
after receipt of a written notice from the President and Chief Executive Officer
specifying the required action and a reasonable time period within which the
action must be taken, which shall not be less than three (3) business days;

 

4

--------------------------------------------------------------------------------


 

(F)                                 The order of any court or supervising
governmental agency with jurisdiction over the affairs of Company or any
subsidiary or affiliate;

 

(G)                               Executive’s willful violation of any provision
of this Agreement, including without limitation violation of Sections 10, 11,
12, or 13;

 

(H)                              Executive’s conviction or plea of nolo
contendere (or its equivalent) with respect to a felony or any other crime
involving dishonesty or moral turpitude;

 

(I)                                   Executive communicating with outside
professionals, including but not limited to accounting and law firms, not
retained by Company concerning the business of Company and/or Confidential
Information, as defined below, without the prior approval of Company’s President
and Chief Executive Officer;

 

(J)                                   Abuse of illegal drugs or other controlled
substances or habitual intoxication;

 

(K)                              Willful violation by Executive of Company’s
published business conduct guidelines, code of ethics, conflict of interest or
other similar policies; or

 

(L)                                Executive becoming under investigation by or
subject to any disciplinary charges by any regulatory agency having jurisdiction
over the Company (including but not limited to the Drug Enforcement
Administration (DEA), Food and Drug Administration (FDA) or the Securities and
Exchange Commission (SEC)) or if any complaint is filed against Executive by any
such regulatory agency.

 

iv.                                   Termination Without Cause.  Company may
terminate Executive’s employment hereunder without Cause by giving at least
thirty (30) days’ prior written notice to Executive.  For purposes of this
Section 8(b)(iv), the Termination Date shall be the thirtieth (30th) day after
the notice is given to Executive.

 

v.                                      Resignation.  Executive may resign from
his employment hereunder for (i) Good Reason (as defined, and by giving the
notice required, in Section 9(b)), or (ii) any other reason by giving at least
thirty (30) days prior written notice to Company.  For purposes of this
Section 8(b)(v), the Termination Date shall be the thirtieth (30th) day after
the notice is given to Company.

 

5

--------------------------------------------------------------------------------


 

9.              Effect of Separation from Service.

 

a)             If Executive’s employment terminates for Cause or for any reason
other than as set forth in Sections 9(b) or 9(c), Company shall pay the
following amounts (hereinafter the “Standard Entitlements”): (i) earned but
unpaid base salary under Section 4 as of the Termination Date; (ii) accrued but
unpaid annual bonus under Section 5 if Executive otherwise meets the eligibility
requirements, including but not limited to employment as of the end of the
fiscal year; (iii) accrued but unpaid paid time off (if pay-out upon termination
of employment is then permitted by Company), and automobile allowance as of the
Termination Date; and (iv) reimbursements for expenses under Section 7 incurred
but unpaid on or before the Termination Date.  The Company shall pay the
Standard Entitlements as follows: (i) earned but unpaid base salary, and accrued
but unpaid annual bonus, paid time off, and automobile allowance, in a single
lump sum in cash no later than the earlier of: (A) the date required under
applicable law; or (B) sixty (60) days following the Termination Date, with the
exact date of payment to be determined by Company in its sole and absolute
discretion; and (ii) reimbursements for expenses shall be paid in accordance
with Section 7.

 

b)         If Executive’s employment is terminated by Company without Cause or
if Executive resigns with Good Reason, in addition to the Standard Entitlements
payable in accordance with Section 9(a), Executive shall be entitled to receive
the following amounts (collectively, the “Severance Pay”): (i) the then current
base salary under Section 4 for a period of eighteen (18) months, (ii) insurance
coverage provided to him equal to such coverage provided to him on the date of
termination at no cost or, if ineligible for continued coverage under Company
policies, reimbursement of the cost of comparable coverage for a period of
eighteen (18) months, (iii) a pro-rated annual cash bonus for the then current
fiscal year calculated as if all targets and all goals are achieved subject to
any applicable cap on cash payments (but no other incentive compensation beyond
the Termination Date), and (iv) Company shall cause all outstanding Company
stock options and restricted stock awards awarded to Executive prior to
termination of his employment to be one hundred percent (100%) vested at
termination.

 

For purposes of this provision, Executive resigns with “Good Reason” if he
provides written notice of his resignation within thirty (30) days after
Executive has actual knowledge of the occurrence, without the written consent of
Executive, of one of the following events: (A) the assignment to Executive of
duties materially and adversely inconsistent with Executive’s status as Vice
President of Finance, Chief Financial Officer and Treasurer or a material and
adverse alteration in the nature of his duties, responsibilities and/or
reporting obligations, (B) a reduction in Executive’s Base Salary or a failure
to pay any such amounts when due; or (C) the relocation of Company headquarters
more than 100 miles from its current location.

 

6

--------------------------------------------------------------------------------


 

Severance Pay will only be made if Executive executes and delivers to Company,
in a form prepared by Company, a release of all claims against Company and other
appropriate parties, excluding Company’s performance under this Section 9(b) and
Executive’s vested rights under Company sponsored retirement plans, 401(k) plans
and stock ownership plans (the “General Release”).  Payment or provision of the
Severance Pay will commence on the ninetieth (90th) day following the
Termination Date (the “Commencement Date”), provided that the Employee has
executed and not revoked the General Release prior to such date.  The payments
required under clause 9(b)(i) and clause 9(b)(iii) shall be made in equal
monthly installments over a twelve (12) month period starting on the
Commencement Date.  However, no payments described under clause 9(b)(i) and
clause 9(b)(iii) shall be made at any time if the General Release is not
executed prior to the Commencement Date (or is executed prior to the
Commencement Date but is revoked prior to the Commencement Date or is revocable
on or after the Commencement Date).

 

c)                                      Executive shall be deemed to have been
terminated by Company without Cause, and shall be entitled, in addition to the
Standard Entitlements payable in accordance with Section 9(a), to the Severance
Pay payable in accordance with Section 9(b), if, within 24 months of a Change in
Control of Company, he (i) is terminated by Company and such termination is not
due to death, Disability, or Cause, or (ii) resigns for Good Reason.  For
purposes of this Section 9(c), a written notice that Executive’s employment term
is not extended pursuant to Section 2 within the 24-month period after a Change
in Control shall be deemed to be a termination by Company without Cause, unless
Executive and Company execute a new employment agreement effective as of the
date on which this Agreement would otherwise have renewed.  The term “Change in
Control” of Company shall mean the occurrence of a “change in ownership of the
Company,” “a change in effective control of the Company,” or “a change in the
ownership of a substantial portion of the Company’s assets,” each within the
meaning of Section 409A and Treasury Regulation Section 1.409A-3(i)(5).

 

10.       Confidential Information.

 

During Executive’s employment with Company and at all times after the
termination of such employment, regardless of the reason for such termination,
Executive shall hold all Confidential Information relating to Company in strict
confidence and in trust for Company and shall not disclose or otherwise
communicate, provide or reveal in any manner whatsoever any of the Confidential
Information to anyone other than Company without the prior written consent of
Company.  “Confidential Information” includes, without limitation, financial
information, related trade secrets (including, without limitation, Company’s
business plan, methods and/or practices) and other proprietary business
information of Company which may include, without limitation, market studies,
customer and client lists, referral lists and other items relative to the
business of Company.  “Confidential Information” shall not include information
which is or becomes in the public domain through no action by Executive or
information which is generally disclosed by Company to third parties without
restrictions on such third parties.

 

7

--------------------------------------------------------------------------------


 

11.       Solicitation of Customers.

 

During his employment with Company and for a period of eighteen (18) months
after the termination of Executive’s employment, regardless of the reason for
the termination (the “Non-Competition Period”), Executive shall not, whether
directly or indirectly, for his own benefit or for the benefit of any other
person or entity, or as a partner, stockholder, member, manager, officer,
director, proprietor, employee, consultant, representative, agent of any entity
other than Company, solicit, directly or indirectly, any customer of Company, or
induce any customer of Company to terminate any association with Company, in
connection with those certain products being offered for sale by Company or in
its research and development pipeline on the date of termination of Executive’s
employment (the “Restricted Products”) or otherwise attempt to provide services
to any customer of Company in connection with the Restricted Products. Executive
shall prevent such solicitation to the extent he has authority to prevent same
and otherwise shall not interfere with the relationship between Company and its
customers.  This provision shall not be interpreted to prohibit, prevent or
otherwise impair Executive’s ability and right to seek and obtain employment
from a competitor of Company, even if said competitor is currently selling
products to Company’s customers that are the same as Company products.  While
Executive shall be unrestricted in seeking to sell products to Company’s
customers that are different than Company’s products, it is the intent of this
Section to preclude Executive from having said competitor replace Company as a
supplier of a product or otherwise take existing sales from Company for the
period in question.

 

12.       Solicitation of Executives and Others.

 

During his employment with Company and during the Non-Competition Period,
Executive shall not, whether directly or indirectly, for his own benefit or for
the benefit of any other person or entity, or as a partner, stockholder, member,
manager, officer, director, proprietor, employee, consultant, representative,
agent of any entity other than Company, solicit, for purposes of employment or
association, any Executive or agent of Company (“Solicited Person”), or induce
any Solicited Person to terminate such employment or association for purposes of
becoming employed or associated elsewhere, or hire or otherwise engage any
Solicited Person as an Executive or agent of an entity with whom Executive may
be affiliated or permit such, or otherwise interfere with the relationship
between Company and its employees and agents.  For purposes of this Agreement,
an employee or agent of Company shall mean an individual employed or retained by
Company during the Term and/or who terminates such association with Company
within a period of six (6) months after the termination of Executive’s
employment with Company.

 

13.       Non-Competition.

 

Without the written consent of the President and Chief Executive Officer, during
his employment with Company and during the Non-Competition Period, Executive
shall not directly or indirectly, as an officer, director, shareholder, member,
partner, joint venturer, executive, independent contractor, consultant, or in
any other capacity:

 

8

--------------------------------------------------------------------------------


 

a)             Engage, own or have any interest in;

 

b)             Manage, operate, join, participate in, accept employment with,
render advice to, or become interested in or be connected with;

 

c)              Furnish consultation or advice to; or

 

d)             Permit his name to be used in connection with;

 

Any person or entity engaged in a business in the United States or Canada which
is engaged in the manufacture, distribution or sale of the Restricted Products
or which otherwise competes with the business of Company as it exists from time
to time and, in the case of termination of this Agreement, as it exists on the
termination date.  Notwithstanding the foregoing, holding one percent (1%) or
less of an interest in the equity, stock options or debt of any publicly traded
company shall not be considered a violation of this Section 13.

 

14.       Disclosure and Ownership of Work Product and Information.

 

a)             Executive agrees to disclose promptly to Company all ideas,
inventions (whether patentable or not), improvements, copyrightable works of
original authorship (including but not limited to computer programs,
compilations of information, generation of data, graphic works, audio-visual
materials, technical reports and the like), trademarks, know-how, trade secrets,
processes and other intellectual property, developed or discovered by Executive
in the course of his employment relating to the business of Company, or to the
prospective business of Company, or which utilizes Company’s information or
staff services (collectively, “Work Product”).

 

b)             Work Product created by Executive within the scope of Executive’s
employment, on Company time, or using Company resources (including but not
limited to facilities, staff, information, time and funding), belongs to Company
and is not owned by Executive individually.  Executive agrees that all works of
original authorship created during his employment are “works made for hire” as
that term is used in connection with the U.S. Copyright Act.  To the extent
that, by operation of law, Executive retains any intellectual property rights in
any Work Product, Executive hereby assigns to Company all right, title and
interest in all such Work Product, including copyrights, patents, trade secrets,
trademarks and know-how.

 

c)              Executive agrees to cooperate with Company, at Company’s
expense, in the protection of Company’s information and the securing of
Company’s proprietary rights, including signing any documents necessary to
secure such rights, whether during or after your employment with Company, and
regardless of the fact of any employment with a new company.

 

9

--------------------------------------------------------------------------------


 

15.       Enforcement of Agreement; Injunctive Relief; Attorneys’ Fees and
Expenses.

 

Executive acknowledges that violation of this Agreement will cause immediate and
irreparable damage to Company, entitling it to injunctive relief. Executive
specifically consents to the issuance of temporary, preliminary, and permanent
injunctive relief to enforce the terms of this Agreement.  In addition to
injunctive relief, Company is entitled to all money damages available under the
law.  If Executive violates this Agreement, in addition to all other remedies
available to Company at law, in equity, and under contract, Executive agrees
that Executive is obligated to pay all Company’s costs of enforcement of this
Agreement, including attorneys’ fees and expenses.  If Company violates this
Agreement, in addition to all other remedies available to Executive at law, in
equity, and under contract, Company agrees that Company is obligated to pay all
Executive’s costs of enforcement of this Agreement, including attorneys’ fees
and expenses.

 

16.       Severability and Savings.

 

Each provision in this Agreement is separate.  If necessary to effectuate the
purpose of a particular provision, the Agreement shall survive the termination
of Executive’s employment with Company.  If any provision of this Agreement, in
whole or in part, is held to be invalid or unenforceable, the parties agree that
any such provision shall be deemed modified to make such provision enforceable
to the maximum extent permitted by applicable law.  As to any provision held to
be invalid or unenforceable, the remaining provisions of this Agreement shall
remain in effect.

 

17.       Binding Effect.

 

This Agreement shall be binding upon and shall inure to the benefit of Company
and its successors and assigns.  This Agreement shall be binding upon and inure
to the benefit of Executive, his heirs and personal representatives.  This
Agreement is not assignable by Executive.

 

18.       Statute of Limitations.

 

Executive agrees not to initiate any action or suit relating directly or
indirectly to employment with Company or the termination of such employment more
than one (1) year after the effective date of termination of employment. 
Executive expressly waives any other longer statute of limitations.  However,
Executive agrees that any shorter statute(s) of limitations remain in effect.

 

19.       Indemnification.

 

To the fullest extent permitted by applicable law, subject to applicable
limitations, including those imposed by the Dodd-Frank Wall Street Reform and
Protection Act and the regulations promulgated thereunder, Company shall
indemnify, defend, and hold harmless Executive from and against any and all
claims, demands, actions, causes of action, liabilities, losses judgments,
fines, costs and expenses (including reasonable attorneys’ fees and settlement
expenses) arising

 

10

--------------------------------------------------------------------------------


 

from or relating to his service or status as an officer, director, employee,
agent or representative of Company or any affiliate of Company or in any other
capacity in which Executive serves or has served at the request of, or for the
benefit of, Company or its affiliates.  Company’s obligations under this
Section 19 shall be in addition to, and not in derogation of, any rights
Executive may have against Company to indemnification or advancement of
expenses, whether by statute, contract or otherwise, and Company’s obligation
pursuant to this Section 19 shall survive termination of Executive’s employment.

 

20.       Section 409A Compliance.

 

a)             This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
(Section 409A of the Code hereinafter being referred to as “Section 409A”). 
Payments of Non-Qualified Deferred Compensation (as such term is defined under
Section 409A and the regulations promulgated thereunder) may only be made under
this Agreement upon an event and in a manner permitted by Section 409A. Any
amounts payable solely on account of an involuntary separation from service of
the Executive within the meaning of Section 409A shall be excludible from the
requirements of Section 409A, either as involuntary separation pay or as
short-term deferral amounts, to the maximum possible extent. For purposes of
Section 409A, the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments. All reimbursements
and in-kind benefits provided under this Agreement shall be made or provided in
accordance with Section 409A including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the period of time
specified in this Agreement, (ii) the amount of expenses available for
reimbursement, or the in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits provided, in
any other calendar year, (iii) the reimbursement of an eligible expense will be
made no later than the last day of the calendar year following the year in which
the expense in incurred, and (iv) the right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

 

b)             To the extent required by Section 409A, and notwithstanding any
other provision of this Agreement to the contrary, no payment of Non-Qualified
Deferred Compensation will be provided to, or with respect to, the Executive on
account of his separation from service until the first to occur of (i) the date
of the Executive’s death or (ii) the date which is one day after the six
(6) month anniversary of his separation from service, and in either case only if
he is a “specified employee” (as defined under Section 409A(a)(2)(B)(i) of the
Code and the regulations promulgated thereunder) in the year of his separation
from service.  Any payment that is delayed pursuant to the provisions of the
immediately preceding sentence shall instead be paid in a lump sum (subject to
all applicable withholding) promptly following the first to occur of the two
dates specified in such immediately preceding sentence.

 

11

--------------------------------------------------------------------------------


 

c)              Any payment of Non-Qualified Deferred Compensation made under
this Agreement pursuant to a voluntary or involuntary termination of the
Executive’s employment with the Company shall be withheld until the Executive
incurs both (i) a termination of his employment relationship with the Company
and (ii) the first instance of a “separation from service” with the Company, as
such term is defined in Treas. Reg. Section 1.409A-1(h).

 

d)             The preceding provisions of this Section 20 shall not be
construed as a guarantee by the Company of any particular tax effect to the
Executive under this Agreement, under any plan or program sponsored or
maintained by the Company or under any other agreement by and between the
Executive and the Company. The Company shall not be liable to the Executive for
any additional tax, penalty or interest imposed under Section 409A nor for
reporting in good faith any payment made under this Agreement or under any such
other plan, program or agreement as an amount includible in gross income under
Section 409A.

 

21.       Miscellaneous.

 

a)             No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Company and Executive.  The waiver or non-enforcement by Company
of a breach by Executive of any provision of this Agreement shall not be
construed as a waiver of any subsequent breach by Executive.  This Agreement is
the parties’ entire agreement relating to the subject matter hereof and any and
all prior agreements, representations or promises, oral or otherwise, express or
implied, are superseded by and/or merged into this Agreement, including without
limitation the Prior Agreement.

 

b)             Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or sent
by facsimile or prepaid overnight courier to the parties.  Notices shall be sent
to the Executive at the most recent address of Executive as set forth in the
Company’s records (or such other addresses as shall be specified by Executive by
like notice), and to the Company at Lannett Company, Inc., 13200 Townsend Road,
Philadelphia, PA 19154 Attn.: President and Chief Executive Officer (or such
other addresses as shall be specified by Company by like notice).  All notices
shall be deemed effective upon receipt.  The failure to accept mail forwarded
through the U.S. Postal Service, certified, return receipt requested, shall be
deemed received as of the earlier of the first date such delivery is refused or,
alternatively, if notices are provided of attempts to deliver, the date on which
said first notice was provided to Company.

 

c)              This Agreement shall be governed by the laws of the Commonwealth
of Pennsylvania without regard to choice of law rules.  Any action to enforce
this Agreement shall be filed in the state or federal courts located in
Pennsylvania.

 

12

--------------------------------------------------------------------------------


 

d)             Although this Agreement was drafted by Company, the parties agree
that it accurately reflects the intent and understanding of each party and
should not be construed against Company for the sole reason that it was the
drafter if there is any dispute over the meaning or intent of any provisions.

 

e)              Executive agrees that this Agreement is confidential and
Executive will not disclose the terms and conditions of this Agreement to any
Company employee or other third party, other than Executive’s attorney,
accountant, professional advisors and members of his immediate family, except as
may be permitted by applicable law.

 

f)               This Agreement may be executed in counterparts, which together
shall constitute one Agreement.

 

g)              Executive agrees that this Agreement is the sole Employment
Agreement between Company and Executive and supersedes any and all prior
Employment Agreements, Letters of Understandings, verbal understandings or
commitments.

 

h)             By their signatures below, the parties acknowledge that they have
had sufficient opportunity to read and consider, and that they have carefully
read and considered, each provision of this Agreement and that they are
voluntarily signing this Agreement intending to be legally bound hereby.  The
parties have executed this Agreement as of the Effective Date.

 

WITNESS

 

/s/ Marsha Keefe

 

/s/ Martin P. Galvan

Marsha Keefe

 

Martin P. Galvan

Executive Assistant

 

 

 

 

LANNETT COMPANY, INC.

 

 

By:

/s/ Arthur P. Bedrosian

 

 

 

Arthur P. Bedrosian,

 

 

 

President and Chief Executive Officer

 

 

 

13

--------------------------------------------------------------------------------